AO 257 (Rev. 6/78)             Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 1 of 9

       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                 INFORMATION                 INDICTMENT                       Name of District Court, and/or Judge/Magistrate Location
                                                                SUPERSEDING                        NORTHERN DISTRICT OF CALIFORNIA
           OFFENSE CHARGED
                                                                                                                 OAKLAND DIVISION
 18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking by Force,            Petty
 Threats, Fraud or Coercion;
 18 U.S.C. §§ 1594(c) and 1591(a)(1), (b)(1) – Conspiracy to           Minor              DEFENDANT - U.S
 Engage in Sex Trafficking by Force, Fraud or Coercion;
 18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking of a Minor;          Misde-                                                                 FILED
 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) – Forfeiture               meanor
                                                                                         CHASE RONYAE MCMILLON,                                Oct 06 2020
 Allegation
                                                                       Felony
                                                                                             DISTRICT COURT NUMBER                            SUSANY. SOONG
PENALTY:       See attachment.                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                             CR 20-00242 JSW                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                               SAN FRANCISCO




                                                                                                                       DEFENDANT
                               PROCEEDING                                                      IS NOT IN CUSTODY
                                                                                                 Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                              1)       If not detained give date any prior
                      Federal Bureau of Investigation
                                                                                                 summons was served on above charges           
       person is awaiting trial in another Federal or State Court,                      2)       Is a Fugitive
       give name of court
                                                                                        3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                               IS IN CUSTODY
                                                                                        4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                     5)       On another conviction
       which were dismissed on motion
       of:
                                                                  SHOW
                                                                DOCKET NO.
                                                                                                                                  }          Federal          State

             U.S. ATTORNEY               DEFENSE
                                                          }                             6)       Awaiting trial on other charges
                                                                                                  If answer to (6) is "Yes", show name of institution
                                                                                                                          Santa Rita Jail
       this prosecution relates to a
                                                                                                                 Yes            If "Yes"
       pending case involving this same
       defendant                                                MAGISTRATE
                                                                                             Has detainer
                                                                                             been filed?         No
                                                                                                                           }    give date
                                                                                                                                filed
                                                                 CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                          }                                  DATE OF
                                                                                             ARREST
                                                                                                                       Month/Day/Year


                                                                                             Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form                 DAVID L. ANDERSON
                                                                                             DATE TRANSFERRED
                                                                                             TO U.S. CUSTODY
                                                                                                                                     Month/Day/Year


                                  U.S. Attorney            Other U.S. Agency

Name of Assistant U.S.                                                                            This report amends AO 257 previously submitted
Attorney (if assigned)                       Jonathan U. Lee, AUSA
                                                          ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
             SUMMONS                NO PROCESS*                 WARRANT         Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                                  * Where defendant previously apprehended on complaint, no new summons or
                                                                                warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                Date/Time:                                 Before Judge:

        Comments:
         Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 2 of 9




            PENALTY SHEET ATTACHMENT – MAXIMUM PENALTIES


COUNT ONE

  18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking by Force, Threats, Fraud or Coercion

     •    Maximum term of life imprisonment;
     •    Minimum term of 15 years imprisonment;
     •    Maximum fine of $250,000;
     •    Maximum term of a life term of supervised release;
     •    Minimum term of 5 years of supervised release;
     •    Special Assessment of $5,100 (18 U.S.C. § 3014(a)(1));
     •    Restitution; and
     •    Forfeiture.



COUNT TWO

  18 U.S.C. §§ 1594(c) and 1591(a)(1), (b)(1) – Conspiracy to Engage in Sex Trafficking by
     Force, Threats, Fraud or Coercion

     •    Maximum term of life imprisonment;
     •    Maximum fine of $250,000;
     •    Maximum term of a life term of supervised release;
     •    Special Assessment of $5,100 (18 U.S.C. § 3014(a)(1));
     •    Restitution; and
     •    Forfeiture.


COUNT THREE

  18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking of a Minor

     •    Maximum term of life imprisonment;
     •    Minimum term of 10 years imprisonment;
     •    Maximum fine of $250,000;
     •    Maximum term of a life term of supervised release;
     •    Minimum term of 5 years of supervised release;
     •    Special Assessment of $5,100 (18 U.S.C. § 3014(a)(1));
     •    Restitution; and
     •    Forfeiture.




                                           -1-
Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 3 of 9
                                                                                          FILED
     United States District Court                                                           Oct 06 2020

                                                                                          SUSANY. SOONG
                          FOR THE                                                    CLERK, U.S. DISTRICT COURT
                                                                                  NORTHERN DISTRICT OF CALIFORNIA
               NORTHERN DISTRICT OF CALIFORNIA                                             SAN FRANCISCO



                   VENUE: OAKLAND                                    CR 20-00242 JSW

                        UNITED STATES OF AMERICA,
                                         V.

                        CHASE RONYAE MCMILLON,
                         a/k/a Chase Ronyah McMillon,
                         a/k/a Chase Ronyae McMillion,




                              DEFENDANT(S).


  SUPERSEDING INDICTMENT

          18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking by Force, Threats,
                                  Fraud or Coercion;
      18 U.S.C. §§ 1594(c) and 1591(a)(1), (b)(1) – Conspiracy to Engage in Sex
                       Trafficking by Force, Fraud or Coercion;
              18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking of a Minor;
          18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c) – Forfeiture Allegation




         A true bill.
              /s/ Foreperson of the Grand Jury
                                                            Foreman

         Filed in open court this 6th day of
         October, 2020


          ____________________________________________
                                                 Clerk
          ____________________________________________
          Joseph C. Spero, Chief Magistrate
                                               No Process
                                     Bail, $ _____________
          Judge
               Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 4 of 9

                                                                            FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                                     Oct 06 2020
 2
                                                                        SUSANY. SOONG
 3
                                                                   CLERK, U.S. DISTRICT COURT
 4                                                              NORTHERN DISTRICT OF CALIFORNIA
 5
                                                                         SAN FRANCISCO

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION

11   UNITED STATES OF AMERICA,                       )   CASE NO. CR 20-00242 JSW
                                                     )
12           Plaintiff,                              )   VIOLATION:
                                                     )   18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking by
13      v.                                           )   Force, Threats, Fraud or Coercion; 18 U.S.C. §§
                                                     )   1594(c) and 1591(a)(1), (b)(1) – Conspiracy to
14   CHASE RONYAE MCMILLON,                          )
      a/k/a Chase Ronyah McMillon,                   )   Engage in Sex Trafficking by Force, Fraud or
15    a/k/a Chase Ronyae McMillion,                  )   Coercion; 18 U.S.C. § 1591(a)(1), (b)(1) – Sex
                                                     )   Trafficking of a Minor; 18 U.S.C. § 924(d) and 28
16           Defendant.                              )   U.S.C. § 2461(c) – Forfeiture Allegation
                                                     )
17                                                   )   OAKLAND VENUE
                                                     )
18

19                                SUPERSEDING INDICTMENT
20 The Grand Jury charges:

21 COUNT ONE:              (18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking by Force, Fraud or Coercion)
22           From on or about September 12, 2019 to on or about November 21, 2019, in the Northern
23 District of California, the defendant,

24                                      CHASE RONYAE MCMILLON,
                                         a/k/a Chase Ronyah McMillon,
25                                       a/k/a Chase Ronyae McMillion,
26 knowingly, in and affecting interstate and foreign commerce, recruited, enticed, harbored, transported,

27 provided, maintained, advertised, patronized and solicited a person, identified as Victim 1, knowing that

28

     SUPERSEDING INDICTMENT
     CR 20-00242 JSW
              Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 5 of 9




 1 means of force, threats of force, fraud, and coercion would be used to cause the person to engage in a

 2 commercial sex act, in violation of Title 18, United States Code, Section 1591(a)(1), (b)(2).

 3 COUNT TWO:              (18 U.S.C. §§ 1594(c) and 1591(a)(1), (b)(1) – Conspiracy to Engage in Sex

 4                         Trafficking by Force, Fraud or Coercion)

 5          From on or about September 12, 2019 to on or about November 21, 2019, in the Northern

 6 District of California and elsewhere, in and affecting interstate commerce, the defendant,

 7                                       CHASE RONYAE MCMILLON,
                                          a/k/a Chase Ronyah McMillon,
 8                                        a/k/a Chase Ronyae McMillion,
 9 did combine, conspire, confederate, and agree with others, known and unknown to the grand jury to
10 knowingly recruit, entice, harbor, transport, provide, maintain, advertise, patronize and solicit a person,

11 identified as Victim 1, knowing that means of force, threats of force, fraud, and coercion would be used

12 to cause the person to engage in a commercial sex act, in violation of Title 18, United States Code,

13 Section 1591(a)(1), (b)(2).

14                               The Ways, Manner and Means of the Conspiracy
15      1. The purpose of the conspiracy was to obtain money and other items of value for the members of
16          the conspiracy.
17      2. Members of the conspiracy recruited Victim 1 to be prostituted.
18      3. Members of the conspiracy obtained commercial sex customers for Victim 1 by purchasing
19          and/or posting advertisements on Internet sites such as www.megapersonals.com. Sex customers
20          responded to the advertisements via telephone and commercial sex acts were coordinated to
21          occur at various hotels, motels, and other locations.
22      4. Members of the conspiracy drove Victim 1 to various hotels, motels, and other locations for
23          commercial sex acts including but not limited to Oakland, California, San Jose, California, San
24          Francisco, California, and Richmond, California.
25      5. Members of the conspiracy harbored Victim 1 in various hotels, motels, and other locations
26          where the commercial sex acts occurred.
27      6. Members of the conspiracy utilized force, threats of force, fraud, and coercion to maintain,
28

     SUPERSEDING INDICTMENT
     CR 20-00242 JSW                                 2
              Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 6 of 9




 1          harbor, patronize and solicit Victim 1.

 2                                 Overt Acts In Furtherance of the Conspiracy

 3          During and in furtherance of the conspiracy and to effect the objects thereof, the defendant and

 4 other members of the conspiracy knowingly performed and caused to be performed overt acts in the

 5 Northern District of California and elsewhere. These acts included, but were not limited to, the

 6 following:

 7          a. Members of the conspiracy recruited Victim 1 to be prostituted.

 8          b. Members of the conspiracy obtained commercial sex customers for Victim 1 by purchasing

 9              and/or posting advertisements on Internet sites such as www.megapersonals.com. Sex

10              customers responded to the advertisements via telephone and commercial sex acts were

11              coordinated to occur at various hotels, motels, and other locations.

12          c. Members of the conspiracy obtained various hotel and motel rooms for commercial sex acts

13              involving Victim 1.

14          d. Members of the conspiracy transported Victim 1 to various locations for purposes of

15              engaging in prostitution, including but not limited to hotels and motels for commercial sex

16              acts. Members of the conspiracy transported Victim 1 to multiple locations including but not

17              limited to Oakland, California, San Jose, California, San Francisco, California, and

18              Richmond, California.

19          e. Members of the conspiracy harbored Victim 1 in various hotels, motels, and other locations

20              where the commercial sex acts occurred.

21          f. Members of the conspiracy used force, threats of force, fraud, and coercion to maintain,

22              harbor, patronize and solicit Victim 1.

23 All in violation of Title 18, United States Code, Section 1594(c).

24 ///

25 ///

26 ///

27

28

     SUPERSEDING INDICTMENT
     CR 20-00242 JSW                                  3
               Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 7 of 9




 1 COUNT THREE:             (18 U.S.C. § 1591(a)(1), (b)(1) – Sex Trafficking of a Minor)

 2          From a date unknown in approximately late May, 2006 to a date unknown in approximately early

 3 August, 2006, in the Northern District of California, the defendant,

 4                                        CHASE RONYAE MCMILLON,
                                           a/k/a Chase Ronyah McMillon,
 5                                         a/k/a Chase Ronyae McMillion,
 6 in and affecting interstate and foreign commerce, did knowingly recruit, entice, harbor, transport,

 7 provide, maintain, patronize and solicit by any means Minor 1, whose identity is known to the Grand

 8 Jury, after having a reasonable opportunity to observe Minor 1, and knowing and in reckless disregard of

 9 the fact that Minor 1 had not yet attained the age of eighteen years, knowing and in reckless disregard of
10 the fact that Minor 1 would be caused to engage in a commercial sex act, all in violation of Title 18,

11 United States Code, Section 1591(a)(1), (b)(2) and (c).

12 FORFEITURE ALLEGATION:                   (18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))
13          The allegations contained in the sole count of this Indictment are re-alleged and incorporated by
14 reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 924(d)

15 and Title 28, United States Code, Section 2461(c).

16          Upon conviction of the offense set forth in this Indictment, the defendant,
17                                        CHASE RONYAE MCMILLON,
                                           a/k/a Chase Ronyah McMillon,
18
                                           a/k/a Chase Ronyae McMillion,
19
     shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,
20
     United States Code, Section 2461(c), any property involved in the commission of the offense:
21
            If any of the property described above, as a result of any act or omission of the defendant:
22
                    a.      cannot be located upon exercise of due diligence;
23
                    b.      has been transferred or sold to, or deposited with, a third party;
24
                    c.      has been placed beyond the jurisdiction of the court;
25
                    d.      has been substantially diminished in value; or
26
                    e.      has been commingled with other property which cannot be divided without
27
                            difficulty,
28

     SUPERSEDING INDICTMENT
     CR 20-00242 JSW                                  4
              Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 8 of 9




 1 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

 2 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

 3          All pursuant to Title 18, United States Code, Section 924(d), Title 28, United States Code,

 4 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

 5 DATED: October 6, 2020                                         A TRUE BILL.

 6

 7                                                                _/s/________________________
                                                                  FOREPERSON
 8

 9 DAVID L. ANDERSON
   United States Attorney
10

11   Jonathan U. Lee
   _____________________________
12 JONATHAN U. LEE
   Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPERSEDING INDICTMENT
     CR 20-00242 JSW                                 5
          Case 4:20-cr-00242-JSW Document 35 Filed 10/06/20 Page 9 of 9


                                                                                             FILED
                       UNITED STATES DISTRICT COURT                                            Oct 06 2020
                       NORTHERN DISTRICT OF CALIFORNIA                                       SUSANY. SOONG
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                                              SAN FRANCISCO
                             CRIMINAL COVER SHEET
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


 CASE NAME:                                                CASE NUMBER:
 USA V.    CHASE RONYAE MCMILLON                                    CR     20-00242 JSW
 Is This Case Under Seal?                       Yes       No ✔

 Total Number of Defendants:                       1 ✔ 2-7            8 or more

 Does this case involve ONLY charges
                                                Yes       No   ✔
 under 8 U.S.C. § 1325 and/or 1326?

 Venue (Per Crim. L.R. 18-1):                    SF       OAK ✔       SJ

 Is this a potential high-cost case?            Yes       No ✔

 Is any defendant charged with
                                                Yes       No ✔
 a death-penalty-eligible crime?

 Is this a RICO Act gang case?                  Yes       No ✔

 Assigned AUSA
                    Jonathan U. Lee                       Date Submitted:    10/6/2020
 (Lead Attorney):

 Comments:




                                                               RESET FORM              SAVE PDF
Form CAND-CRIM-COVER (Rev. 11/16)
